— Judgment of resentence, Supreme Court, New York County (Ruth Pickholz, J.), rendered June 2, 2010, resentencing defendant, as a second felony offender, to two consecutive terms of 25 years, with an aggregate period of five years’ postrelease supervision, unanimously affirmed.
The resentencing proceeding imposing a term of postrelease supervision (PRS) was neither barred by double jeopardy nor otherwise unlawful (see People v Lingle, 16 NY3d 621 [2011]). Defendant’s argument regarding the calculation of his PRS term does not require any action by this court. Defendant’s pro se claims are both procedurally defective and without merit. Concur — Gonzalez, P.J., Friedman, Renwick, Manzanet-Daniels and Roman, JJ.